Citation Nr: 1409632	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-32 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had a period of active honorable military service from November 1973 to November 1976.  A subsequent period of service, from November 1976 to February 1980, was characterized as under other than honorable conditions, and VA benefits based on this later period of service are barred.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified in November 2011 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in July 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

There is no probative evidence that the Veteran's right ear hearing loss is causally or etiologically related his honorable period of service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a December 2009 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, private treatment records and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in December 2013 in conjunction with his claim.  The examiner provided a well-reasoned rationale for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

The Veteran has been afforded hearings before a RO Decision Review Officer (DRO) and VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ and DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO and Board hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

At the November 1973 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
n/a
10

The Veteran testified at the May 2010 DRO and November 2011 Board hearings that during basic training a soldier next to him on the right fired an M-60 before they were instructed and that therefore he had not put in his hearing protection.  He attributes his right ear hearing loss to this event.  

At private treatment in May 2010, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
n/a
100

The Veteran's wife wrote in May 2011 that she had to yell to get his attention because otherwise he would not hear her, and she indicated that his hearing was worse on the right.  He told her that during his basic training someone shot several rounds of an M-60 before he had put in ear plugs.  She had known the Veteran for 31 years and during that entire time he had to turn up the volume on the television.  Another individual wrote in December 2011 that she had known the Veteran for two years and that he had difficulty hearing her.  He had told her about the incident regarding the M-60 during his military service.

Private treatment records from March 2012 state that the Veteran had high frequency hearing loss in the right ear. No opinion was provided on etiology.

The Veteran had a VA examination in December 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
55
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear.

The Veteran was diagnosed with mild to profound sensorineural hearing loss.  He complained of right ear hearing loss since 1974 and said that he could not hear out of the right ear like the left ear.  The Veteran described the incident with the M-60 from active service and denied other military noise exposure.  Hearing protection was not used in his post-service work as a truck driver and welder.  The Veteran denied recreational noise exposure, a history of ear disease, or a history of head or ear trauma. The examiner felt it was less likely than not that the Veteran's hearing loss was related to military acoustic trauma because there was no audiometric data suggesting right ear hearing loss for over 30 years after service.  The examiner also referenced the Institute of Medicine Report on noise exposure in the military which indicates that noise induced hearing loss occurs immediately and does not have a delayed onset.  The examiner also noted that the Veteran had post-service occupational noise exposure to support the adverse conclusion.

The Veteran is competent to report that he experienced right ear hearing loss and his wife is competent to report that she observed him having difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran's report of having an M-60 fired by a person in a position next to him while he was without hearing protection during service is credible.  What is not credible, is any history of right ear hearing loss since that time.  First, it is unreasonable to conclude that the Veteran would wait nearly 30 years to file a claim for Veterans benefits, if in fact, he was experience a disability that began during service and has been an impairment each day since.  (Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)  Likewise implausible is the scenario described by the Veteran's wife.  The contention here is that the Veteran was only experience right ear hearing loss (at least early in their relationship).  As such, there would be no need to turn up the volume on the television since she knew him, because the normal hearing in the left ear would have made that unnecessary.  Thus, the Board does not find the statements of the Veteran and his wife to be credible regarding the longevity of his right ear hearing loss.

The only competent opinion of record is from the December 2013 VA examiner, who felt that the right ear hearing loss was less likely than not associated with military acoustic trauma.  There are no medical opinions of record indicating that the right ear hearing loss is related to service.  While the Veteran has made statements to the effect that his right ear hearing loss is related to the incident in which an M-60 was fired next to him, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Finally, there is also no indication from the record that the Veteran had right ear sensorineural hearing loss within a year of service.

Because the evidence preponderates against the claim of service connection for right ear hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


